Citation Nr: 9929882	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  97-25 993 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran's severance pay received for service-
connected chronic fatigue syndrome should be recouped from 
compensation received for service-connected migraine 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from August 1990 to October 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The appellant testified at a hearing at the RO in October 
1997.  The transcript of that hearing is in the claims file.

On June 15, 1999. the appellant testified at a hearing before 
the undersigned, who is the Member of the Board designated by 
the Chairman, pursuant to 38 U.S.C.A. § 7107, to conduct that 
hearing.  A transcript of that hearing is in the claims file.


FINDINGS OF FACT

1.  The veteran was found to be unfit because of chronic 
fatigue syndrome by a Physical Evaluation Board in June 1996 
which recommended that she be discharged with severance pay.

2.  The DD 214 discloses that she was paid disability 
severance pay of $16,250.40 at the time of discharge.

3.  The RO, by rating action in June 1997, granted service 
connection for chronic fatigue syndrome, evaluated as 20 
percent disabling from October 2, 1996.

4.  The RO, by rating action in October 1997, granted service 
connection for migraine headaches, evaluated as 50 percent 
disabling from October 2, 1996, and reduced the evaluation 
for chronic fatigue syndrome to noncompensable, as of October 
2, 1996.

5.  The October 1997 rating action also determined that the 
rating action of June 1997 contained clear and unmistakable 
error in evaluating the migraine headaches as a part of the 
chronic fatigue syndrome.

6.  The service-connected migraine headaches, for which the 
veteran is currently receiving compensation, is not the same 
disability as the chronic fatigue syndrome, for which she was 
discharged from the service and was awarded severance pay.


CONCLUSION OF LAW

The payment of VA disability compensation benefits for 
service-connected migraine headaches is not subject to 
recoupment of military disability severance pay by the 
withholding of payments of VA disability compensation 
benefits.  38 U.S.C.A. §§ 1212(c), 1174; 38 C.F.R. § 
3.700(a)(3) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

A Medical Evaluation Board Report, dated in April 1996, 
discloses that the veteran's symptoms of chronic fatigue 
syndrome dated back to July 1995 when the veteran was seen 
with complaints of six months of fatigue and irregular sleep.  
She also complained of nonspecific chest pain.  Subsequently, 
her symptoms remained essentially the same.  A follow-up of 
chronic submandibular adenopathy resulted in an impression of 
"likely viral etiology.  In December 1995, she was referred 
to the infectious disease department.  It noted recurrent 
axillary adenopathy, persistent submandibular nodes, fatigue, 
and loss of energy.  The assessment was "fatigue with anergy 
and adenopathy is a concerning combination.  Absence of 
weight loss, sweats, focal symptoms, or lab abnormalities 
provide paradoxical reassurance.'  On February 27, 1996, she 
was admitted to the infectious disease department.  A 
discharge summary on March 2, 1996 showed that the final 
diagnoses were: lymphadenopathy and fatigue, rule-out chronic 
fatigue syndrome versus infectious process; headache.  She 
was seen again in March 1996 with her complaints unchanged.  
She also complained of a headache.  She was seen again in 
April 1996 with complaints of headaches and blurry vision.  
The final diagnosis was chronic fatigue syndrome.   

In June 1996, a United States Air Force Physical Evaluation 
Board found the veteran to be unfit due to chronic fatigue 
syndrome and recommended that she be discharged with 
severance pay.  In July 1996, a physician's assistant wrote a 
statement to the veteran's sergeant in which he reported that 
she had been diagnosed with chronic fatigue symptoms which 
was manifested in a number of ways.  He added that she had 
severe headaches on a daily basis and was literally exhausted 
most of the time.  In August, 1996, she was seen for 
complaints of headaches and it was reported that she had a 
long history of headaches.

The DD 214 discloses that the veteran was paid disability 
severance pay of $16,250.40 at the time of discharge.

VA outpatient treatment records dated in 1996 and 1997 
reflect treatment for headaches.  Diagnoses included atypical 
migraine, migraine, vascular headaches and migraine headaches 
with some tension headaches.

A rating action in June 1997 granted service connection for 
chronic fatigue syndrome, evaluated as 20 percent disabling 
from October 2, 1996.  The rating decision found that the 
most disabling characteristic of the chronic fatigue syndrome 
was chronic headaches with associated symptoms.

In a statement received in August 1997, the veteran claimed 
that her migraine headaches were not caused by chronic 
fatigue syndrome and that the headaches should be rated 
separately.  

In a rating action in October 1997, the RO granted service 
connection for migraine headaches, and evaluated this 
disability as 50 percent disabling from October 2, 1996.  The 
RO also determined that the rating action of June 1997 
contained clear and unmistakable error in evaluating the 
migraine headaches as part of the chronic fatigue syndrome 
and in failing to grant service connection for migraine 
headaches as a separate disorder.  The RO referred to a VA 
outpatient report dated in October 1996, where the examiner 
stated that the veteran's history did not sound typical for 
chronic fatigue syndrome and migraine headaches was a real 
possibility.  The RO reduced the evaluation for chronic 
fatigue syndrome to noncompensable, as of October 2, 1996.

In a letter dated October 6, 1997, the veteran was advised of 
the above rating decision.  She was also informed that she 
would not be paid compensation until the current unrecouped 
balance of $14,286.40 was repaid. 

The veteran testified at a hearing at the RO in December 
1997.  She stressed that her symptoms of chronic fatigue 
syndrome began long before she developed headaches and that 
the headaches were not considered by the Medical Evaluation 
Board.  

The veteran testified at the hearing at the Board in June 
1999.  She maintained that her service-connected migraine 
headache disorder and the service-connected chronic fatigue 
syndrome, for which she was paid disability severance pay, 
were two different disabilities.  Therefore, she maintained 
that there was no prohibition under 38 C.F.R. § 3.700(a)(3) 
against the payment of compensation.  She testified the 
chronic fatigue syndrome started a long time before the 
headaches developed.  She stressed that the RO admitted that 
they were two separate disabilities but now the RO was 
claiming chronic fatigue syndrome and headaches were the same 
disability.

In a statement dated in June 1998, Joel A. Greenberg, M.D., 
reviewed the medical records, including the service medical 
records.  In summary, he noted that the history of symptoms 
of chronic fatigue symptoms predated the earliest indications 
of headaches which was in March 1996.  He stated that this 
supported the veteran's position that she had symptoms of 
chronic fatigue symptoms dating back to about a year prior to 
the onset of her headaches.  It also supported her position 
that the Medical Board made the determination based solely 
upon the diagnosis of chronic fatigue syndrome and not 
headaches.   

II.  Legal Analysis.


38 U.S.C.A. § 1212(c) provides in pertinent part that "[t]he 
amount of disability severance pay from received under this 
section shall be deducted from any compensation for the same 
disability to which the former member of the armed forces 
[is] entitled under any law administered by the Department of 
Veterans Affairs."

The provisions of 10 U.S.C.A. § 1174 further stipulate that 
VA shall deduct from "disability compensation an amount equal 
to the total amount of separation pay, severance pay and 
readjustment pay received."

The provisions of 38 C.F.R. § 3.700(a)(3) specifically 
provide that where the disability found to be service-
connected is the same as the one upon which disability 
severance pay is granted an award of compensation will be 
made subject to the recoupment of the disability severance 
pay.  

The appellant was discharged from the service by reason of 
medical disability due to chronic fatigue syndrome.  She has 
argued, in essence, that her service-connected headache 
disorder is separate and distinct from the chronic fatigue 
syndrome for which she was paid disability severance pay.  
Review of the service medical records does disclose, as was 
noted by Dr. Greenberg, that the onset of chronic fatigue 
syndrome predated the onset of headaches in service.  In 
addition, service medical records reflect separate diagnoses 
for headaches and for chronic fatigue syndrome. The post- 
service medical record also shows that the headaches, while 
variously diagnosed, are not considered manifestations of 
chronic fatigue syndrome.  Finally, it should also be noted 
that the criteria for rating chronic fatigue syndrome do not 
include headaches.

Having weighed the evidence, the Board concludes that the 
service connected headache disorder and chronic fatigue 
syndrome are separate and distinct disorders.  Therefore, the 
disability compensation the appellant is receiving for the 
service-connected headaches should not be withheld for 
recoupment purposes. 


ORDER

The veteran's severance pay received for service-connected 
chronic fatigue syndrome should not be recouped from 
compensation paid for service-connected headaches.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

